     Case 1:20-cv-00051 Document 14 Filed 03/26/21 Page 1 of 12 PageID #: 849



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                BLUEFIELD

CLINTON CHRISTIAN,

        Plaintiff,

v.                                         CIVIL ACTION NO.      1:20-00051



ANDREW SAUL,
Commissioner of Social Security,

        Defendant.


                              MEMORANDUM OPINION

                                I.   Background

        By Standing Order, this action was referred to United States

Magistrate Judge Dwane L. Tinsley for submission of findings and

recommendations regarding disposition pursuant to 28 U.S.C.

§ 636(b)(1)(B).       Magistrate Judge Tinsley submitted to the court

his Proposed Findings and Recommendation (“PF&R”) on November 17,

2020, in which he recommended that the court deny plaintiff’s

request to reverse the Commissioner’s decision, grant defendant’s

request to affirm the Commissioner’s decision, affirm the final

decision of the Commissioner, and dismiss this matter from the

active docket of the court.

        In accordance with the provisions of 28 U.S.C. § 636(b), the

parties were allotted fourteen days plus three mailing days in

which to file any objections to Magistrate Judge Tinsley’s

Proposed Findings and Recommendation.           Plaintiff timely filed
  Case 1:20-cv-00051 Document 14 Filed 03/26/21 Page 2 of 12 PageID #: 850



objections to the magistrate judge’s Proposed Findings and

Recommendation.    See ECF No. 11.       On December 8, 2020, defendant

filed a response to those objections.        See ECF No. 12.      And,

although not permitted by the local rules, plaintiff filed a

reply.   See ECF No. 13.

                        II.   Standard of Review

     Under § 636(b)(1), a district court is required to conduct a

de novo review of those portions of the magistrate judge’s report

to which a specific objection has been made.          The court need not

conduct a de novo review, however, “when a party makes general

and conclusory objections that do not direct the court to a

specific error in the magistrate’s proposed findings and

recommendations.”    Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982); see also Fed. R. Civ. P. 72(b) (“The district court to

whom the case is assigned shall make a de novo determination upon

the record, or after additional evidence, of any portion of the

magistrate judge’s disposition to which specific written

objection has been made in accordance with this rule.”).

     The court notes that judicial review in social security

cases is quite limited. It is not the province of a federal court

to make administrative disability decisions.          Rather, de novo

review in disability cases is limited to determining whether

substantial evidence supports the Commissioner's conclusions.

See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).


                                     2
  Case 1:20-cv-00051 Document 14 Filed 03/26/21 Page 3 of 12 PageID #: 851



Evidence is substantial when, considering the record as a whole,

it might be deemed adequate to support a conclusion by a

reasonable mind, Richardson v. Perales, 402 U.S. 389, 401 (1971),

or when it would be sufficient to refuse a directed verdict in a

jury trial.   Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996).

Substantial evidence is not a “large or considerable amount of

evidence,” Pierce v. Underwood, 487 U.S. 552, 565 (1988), but is

more than a mere scintilla and somewhat less than a

preponderance.    Perales, 402 U.S. at 401.       It is “such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.”    Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019).   If the Commissioner's decision is supported by

substantial evidence, it must be affirmed.         42 U.S.C. § 405(g);

Perales, 402 U.S. at 401.

     The court has reviewed the record to determine whether the

ALJ's decision is supported by substantial evidence, which is

defined as something “more than a mere scintilla of evidence but

may be somewhat less than a preponderance.”         Laws v. Celebrezze,

368 F.2d 640, 642 (4th Cir. 1966).

                    III.   Objections and Analysis

     Clinton Christian filed his application for disability

benefits on December 22, 2016, alleging disability beginning on

December 15, 2016, due to obsessive compulsive disorder,

depression and anxiety, chronic obstructive pulmonary disease,


                                     3
  Case 1:20-cv-00051 Document 14 Filed 03/26/21 Page 4 of 12 PageID #: 852



“Vascular Necrosins [sic] in ankle,” a shoulder injury,

migraines, “Acid Reflux,” “Fluid Retina,” irritable bowel

syndrome, and bipolar disorder.”         Administrative Record (“AR”) at

221 and 229.   By decision dated February 15, 2019, an unfavorable

decision was issued.     AR at 15-27.     The instant complaint

followed.

     The plaintiff makes the following objections to the PF&R:

(a) the magistrate judge erred in concluding that the ALJ's

written decision adequately reflects why he did not rely on the

VE’s testimony in response to plaintiff’s counsel’s question

about absenteeism; (b) the magistrate judge erred in finding that

the ALJ’s evaluation of the opinions of plaintiff's treating

physicians was supported by substantial evidence; and (c) the

magistrate judge erred in finding the ALJ did not err in his

evaluation of plaintiff’s subjective complaints.

     The PF&R is thorough and comprehensive and accurately

details the medical evidence and the procedural history and the

court need not repeat it here.       However, after the PF&R was filed

and the time for filing objections had passed, the United States

Court of Appeals for the Fourth Circuit decided two cases that

bear directly on the issues presented in this case and especially

plaintiff’s objections regarding the ALJ’s evaluation of his

treating sources.




                                     4
  Case 1:20-cv-00051 Document 14 Filed 03/26/21 Page 5 of 12 PageID #: 853



     The treating physician rule is gradually disappearing.             It

has not applied to new claims in nearly four years.           See 20

C.F.R. § 404.1520c.     For claims filed on or after March 27, 2017,

the Commissioner “will not defer or give any specific evidentiary

weight, including controlling weight, to any medical opinion(s)

or prior administrative medical finding(s), including those from

[claimants’] medical sources.”       Id.   But to those claims to which

the treating physician rule still applies, it is a “robust” force

to be reckoned with.     See Arakas v. Comm’r of SSA, 983 F.3d 83,

107 (4th Cir. 2020).     And it applies to this claim because

plaintiff filed it on December 22, 2016, before the March 27,

2017 cutoff.

     In Arakas, the court confirmed that a treating source’s

“opinion must be given controlling weight unless it is based on

medically unacceptable clinical or laboratory techniques or is

contradicted by the other substantial evidence in the record.”

Id. (emphasis in original).      The court found that the ALJ in that

case erred in not assigning controlling weight to a treating

physician’s opinion where that opinion “was well-supported by [ ]

clinical and laboratory diagnostic techniques” and “was not

contradicted by other substantial evidence in the record.”             Id.

(internal citation and quotation omitted).         The Arakas court also

noted that “after (erroneously) determining that controlling

weight was not appropriate for [the treating physician]’s


                                     5
  Case 1:20-cv-00051 Document 14 Filed 03/26/21 Page 6 of 12 PageID #: 854



opinion, the ALJ failed to apply the factors listed in 20 C.F.R.

§ 404.1527(c) to decide how much weight it should be accorded.”

Id. (emphasis in original).      The court made clear that “20 C.F.R.

§ 404.1527(c) requires ALJs to consider all of the enumerated

factors in deciding what weight to give a medical opinion.”             Id.

at 107 n.16 (emphasis in original).

     Citing Arakas, the Fourth Circuit recently reaffirmed what

the treating physician rule requires:

          Section 404.1527(c)(2) sets out two rules an ALJ
     must follow when evaluating a medical opinion from a
     treating physician. First, it establishes the
     “treating physician rule,” under which the medical
     opinion of a treating physician is entitled to
     “controlling weight” if it is “well-supported by
     medically acceptable clinical and laboratory diagnostic
     techniques and is not inconsistent with the other
     substantial evidence in [the] case record.” 20 C.F.R.
     § 404.1527(c)(2); see also, e.g., Arakas v. Comm'r of
     SSA, 983 F.3d 83, 106–07 (4th Cir. 2020) (citing
     Section 404.1527(c)(2) and applying the treating
     physician rule); Brown v. Comm'r of SSA, 873 F.3d 251,
     255–56 (4th Cir. 2017) (same). Second, if a medical
     opinion is not entitled to controlling weight under the
     treating physician rule, an ALJ must consider each of
     the following factors to determine the weight the
     opinion should be afforded: (1) the “[l]ength of the
     treatment relationship and the frequency of
     examination”; (2) the “[n]ature and extent of the
     treatment relationship”; (3) “[s]upportability,” i.e.,
     the extent to which the treating physician “presents
     relevant evidence to support [the] medical opinion”;
     (4) “[c]onsistency,” i.e., the extent to which the
     opinion is consistent with the evidence in the record;
     (5) the extent to which the treating physician is a
     specialist opining as to “issues related to his or her
     area of specialty”; and (6) any other factors raised by
     the parties “which tend to support or contradict the
     medical opinion.” 20 C.F.R. § 404.1527(c)(2)(i)–(6).



                                     6
  Case 1:20-cv-00051 Document 14 Filed 03/26/21 Page 7 of 12 PageID #: 855



Dowling v. Comm’r of SSA, 986 F.3d 377, 384-85 (4th Cir. 2021).

The court in Dowling found that substantial evidence supported

the ALJ’s decision to not give controlling weight to the treating

decision in that case because “a reasonable mind could conclude

that the opinion conflicts with other evidence in the record.”

Id. at 385.   However, the court found that the “ALJ’s failure to

consider each of the Section 404.1527(c) factors was error.”             Id.

According to the court:

          The ALJ explained that he afforded only negligible
     weight to Dr. Gross's medical opinion because he found
     the opinion to be inconsistent with other evidence in
     the record, and the basis for the opinion was “not
     adequately explained” by Dr. Gross. J.A. 16. This
     explanation by the ALJ touches on two of the Section
     404.1527(c) factors -- consistency and supportability.
     However, there is no indication that the ALJ actually
     undertook the required analysis of Dr. Gross's opinion.
     Indeed, the ALJ never so much as acknowledged the
     existence of the Section 404.1527(c) factors.
     Moreover, the ALJ was completely silent as to the
     remaining four Section 404.1527(c) factors; for
     instance, the ALJ considered neither the “[l]ength of
     the treatment relationship and the frequency of
     examination,” nor the “[n]ature and extent of the
     treatment relationship.” 20 C.F.R. §
     404.1527(c)(2)(i)–(ii).

          The ALJ's failure to consider each of the Section
     404.1527(c) factors was error. While an ALJ is not
     required to set forth a detailed factor-by-factor
     analysis in order to discount a medical opinion from a
     treating physician, it must nonetheless be apparent
     from the ALJ's decision that he meaningfully considered
     each of the factors before deciding how much weight to
     give the opinion. See Arakas, 983 F.3d at 107 n.16
     (“20 C.F.R. § 404.1527(c) requires ALJs to consider all
     of the enumerated factors in deciding what weight to
     give a medical opinion.” (emphasis in original));
     Newton v. Apfel, 209 F.3d 448, 456 (5th Cir. 2000)
     (agreeing with the “[s]everal federal courts [that]

                                     7
  Case 1:20-cv-00051 Document 14 Filed 03/26/21 Page 8 of 12 PageID #: 856



     have concluded that an ALJ is required to consider each
     of the § 404.1527[c] factors” when weighing the medical
     opinion of a treating physician). In this case, it is
     far from apparent that the ALJ considered -- or was
     even aware of -- each of the Section 404.1527(c)
     factors. In addition to ignoring a majority of the
     specific factors, the ALJ's decision was bereft of any
     reference to the factors as a whole. The ALJ simply
     declared that he possessed “the discretion to give less
     [than controlling] weight” to the opinion of the
     treating physician. J.A. 15. The ALJ never so much as
     hinted that his discretion was checked by the factors
     enumerated in Section 404.1527(c), which it is. In
     failing to acknowledge and apply each of these six
     factors, the ALJ erred.

Id. at 385-86.

     In this case, the ALJ gave “little weight” to the opinions

of plaintiff’s treating sources:         Dr. Anthony L. Dragovich, Staci

Craft PA-C and Dr. Alina Vrinceanu-Hamm.         Of Dr. Dragovich, the

ALJ explained:

           Dr. Dragovich, the claimant’s pain management
     specialist opined that the claimant is limited to less
     than sedentary level work and will be absent from work
     three times per month (Exhibit 8F). I afford little
     weight to these opinions because they are unsupported
     by Dr. Dragovich’s own treatment notes, which indicate
     that the claimant reported his pain level as 5/10; the
     claimant reported being able to perform cooking,
     cleaning, and maintaining personal hygiene. The
     evidence also shows the claimant lost 20 pounds by diet
     and exercise by walking, and he spent time walking
     while on vacation (Exhibit 21F). I find Dr.
     Dragovich’s opinion extreme and it is inconsistent with
     the claimant’s activities of daily living, the physical
     examination conducted by the consultative examiner
     (Exhibit 4F), and treatment history which shows no
     other orthopedic treatment besides pain management.

AR at 25.




                                     8
  Case 1:20-cv-00051 Document 14 Filed 03/26/21 Page 9 of 12 PageID #: 857



     Of his decision to afford the opinions of Staci Craft PA-C

and Dr. Alina Vrinceanu-Hamm little weight, he stated:

        I have considered the letter signed by Staci Craft
     PA-C and Alina Vrinceanu-Hamm, M.D., stating that the
     claimant has been treated since 2010 for bipolar
     disorder, is compliant with treatment, has had minimal
     improvement, and is unable to maintain employment
     (Exhibit 5F). I have also considered the mental
     residual functional capacity finding marked and extreme
     work-related functional limitations (Exhibit 24F). I
     afford little weight to both, as they are unsupported
     by the mental status findings and treatment notes that
     show improved symptoms with medication (Exhibits 16F,
     19F and 23F). The opinions are also inconsistent with
     the mental status findings from the consultative
     examiner (Exhibit 3F); and are inconsistent with the
     evidence showing noncompliance, as evidenced by illicit
     drug use during the alleged period of disability. The
     opinions are also inconsistent with the claimant’s
     activities of daily living, which include socializing
     with family, going to church, and going on vacation.

AR at 25.

     As in Dowling, the ALJ’s explanations touch on only two of

the Section 404.1527(c) factors:         supportability and consistency.

The ALJ does not discuss other factors that, arguably, might have

cut in Christian’s favor such as the length of the treatment

relationship, frequency of examination, and nature and extent of

the treatment relationship with the three providers.

Therefore, “even if the ALJ’s general explanation provided a

basis for not giving [these] opinion[s] controlling weight, ‘it

does not follow that the ALJ had free reign to attach whatever

weight to that opinion that [he] deemed fit[.]’”          Reaves v. Saul,

1:19CV1120, 2021 WL 765283, *7 (M.D.N.C. Feb. 26, 2021) (quoting


                                     9
 Case 1:20-cv-00051 Document 14 Filed 03/26/21 Page 10 of 12 PageID #: 858



Dowling, 986 F.3d at 385).      “Therefore, remand is necessary to

allow the ALJ to consider [these treating source] medical

opinion[s] in light of each of the Section 404.1527(c) factors.”

Dowling, 986 F.3d at 386; see also Kim P. v. Saul, Civil No. TMD

19-3201, 2021 WL 1060355, *6 (D. Md. Mar. 18, 2021) (“Here, the

ALJ stated that he had considered opinion evidence in accordance

with the requirements of 20 C.F.R. § 404.1527.          R. at 26.    It

does not appear, however, that the ALJ meaningfully considered

each of the § 404.1527(c) factors before deciding how much weight

to give the opinions of Plaintiff’s treating sources. . . .

Although it seems that the ALJ considered the consistence of the

opinions with the record as a whole and arguably also their

supportability, the ALJ apparently considered neither the nature

and length of the treatment relationships nor the treating

sources’ specializations.     Remand is thus warranted under Dowling

as well.”); Floyd v. Saul, No. 5:20-CV-5-KS, 2021 WL 879065, *6

(E.D.N.C. Mar. 9, 2021) (remanding because “[w]ithout determining

whether the analysis sufficiently explains why [treating

physician’s] opinions were not given controlling weight, it is

not apparent that ALJ [ ] considered each factor identified in 20

C.F.R. § 404.1527( c)(2)(i)-(6) when deciding to assign little

weight to [treating physician’s] opinions”); Dockery v. Saul,

CIVIL CASE NO. 5:20-cv-00008-MR, 2021 WL 600954, *5 (W.D.N.C.

Feb. 16, 2021) (remanding in part because “the ALJ did not engage


                                    10
 Case 1:20-cv-00051 Document 14 Filed 03/26/21 Page 11 of 12 PageID #: 859



in a meaningful discussion of the [Section 404.1527( c)] factors

so as to facilitate judicial review”);

         Because the court remands this case on other grounds, it

does not address plaintiff’s remaining objections.          However, the

ALJ should address the other issues raised by plaintiff.           See

Tanner v. Comm’r of SSA, 602 F. App’x 95, 98 n.* (4th Cir. 2015)

(per curiam) (“The Social Security Administration’s Hearings,

Appeals, and Litigation Law Manual ‘HALLEX’ notes that the

Appeals Council will vacate the entire prior decision of an

administrative law judge upon a court remand, and that the ALJ

must consider de novo all pertinent issues.”).*
                             IV. Conclusion
     For the reasons set forth above, the court SUSTAINS

plaintiff’s objection to the Magistrate Judge’s Findings and
Recommendation regarding the evaluation of his treating sources.
Accordingly, the court GRANTS plaintiff’s request to reverse the

Commissioner’s decision, DENIES defendant’s request to affirm the

Commissioner’s decision, REVERSES the final decision of the

Commissioner, REMANDS the case to the Commissioner pursuant to

the fourth sentence of 42 U.S.C. § 405(g) for further proceedings
as outlined herein; and DISMISSES this case from the active

docket of the court.




     *
      For example, plaintiff’s objection regarding absenteeism is
intertwined with the objection to his treating sources because
those sources gave opinions on plaintiff’s absenteeism.

                                    11
 Case 1:20-cv-00051 Document 14 Filed 03/26/21 Page 12 of 12 PageID #: 860



     The Clerk is directed to forward a copy of this Memorandum
Opinion to counsel of record.
     IT IS SO ORDERED this 26th day of March, 2020.

                                              ENTER:



                                            David A. Faber
                                            Senior United States District Judge




                                    12
